Citation Nr: 1645518	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1992 to January 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a September 2013 decision, the Board reopened and remanded the claim for service connection for Hodgkin's lymphoma.  At that time, the Board noted that while some examiners have referred to the condition as non-Hodgkin's lymphoma, the record shows that the proper form of lymphoma the Veteran has been diagnosed with is Hodgkin's lymphoma.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Hodgkin's lymphoma did not originate in active service or within one year thereafter, and it is not otherwise related to such service.


CONCLUSION OF LAW

Hodgkin's lymphoma was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2009.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination in December 2009 to determine the nature and etiology of his Hodgkin's lymphoma.  While the examiner provided an adequate opinion on whether the Veteran's Hodgkin's lymphoma had its onset in active service or is causally related to such service, the examiner did not specifically address whether the Veteran's lymphoma was manifest within one year of discharge from active service.  Thus, the Board requested another examination, which was provided in March 2016 with an addendum opinion in May 2016.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the requested opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as Hodgkin's lymphoma, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this case, the Veteran asserts that he developed Hodgkin's lymphoma as a result of regular exposure to aircraft fuel while serving as a captain of a helicopter unit or exposure to depleted uranium from munitions while serving aboard the USS Nassau off the coast of Bosnia and inland in Albania.  He also asserts that he developed recurrent symptoms of Hodgkin's lymphoma that began in service shortly after his return from his Mediterranean cruise and that he had the same symptoms when, or shortly after, he was diagnosed with Hodgkin's lymphoma.

The Veteran's service treatment records do not show any symptoms, findings, or diagnoses of Hodgkin's lymphoma.  The December 2009 VA examiner confirmed that there were no symptoms in service.  The examiner cited May 1993 and June 1995 service treatment records showing complaints of sweating and diarrhea but observed that the diagnoses then were of a viral syndrome, and further observed that a fever of 103.4 degrees that the Veteran had in May 1993 would typically cause sweating.  The examiner also noted that the December 1995 separation examination does not indicate any sweating, weakness, or other pertinent complaints.  Thus, the Board finds that the Veteran's Hodgkin's lymphoma did not have its onset in active service.

Post service, the medical evidence shows that the Veteran sought treatment for an upper respiratory infection in December 1997 at which time chest x-rays revealed a right paratracheal adenopathy with a subcortical mass and he was referred for a follow-up of mediastinal adenopathy, or enlargement of the mediastinal lymph node in the lung.  He was diagnosed with Hodgkin's lymphoma in January 1998.  This is almost two years after discharge from active service.  With no records dated to within one year of separation from active service, the Board cannot find that his Hodgkin's lymphoma manifested within one year of discharge from active service.  This was confirmed by the March 2016 examiner, who stated that there is no evidence that the Veteran had Hodgkin's lymphoma or any manifestations of this condition within one year of service.  Thus, the Board finds that the Veteran's Hodgkin's lymphoma did not have its onset within one year after active service.  

With respect to whether the Veteran's Hodgkin's lymphoma is otherwise causally related to active service, the March 2016 examiner stated that although there are a number of potential risk factors for the development of lymphoma, there are no specific risk factors unique to this Veteran's service to account for his Hodgkin's lymphoma.  The examiner noted that there is no documentation of any specific exposure or exposure event that likely resulted in the Veteran's lymphoma.  The examiner noted the Veteran's report of being exposed to various oils, jet fuel, and asbestos, as well as chemical weaponry as part of the Albanian war, but indicated that they were not etiologically related to Hodgkin's lymphoma.  The examiner concluded that there is no evidence to support any specific etiologic relationship of the Veteran's Hodgkin's lymphoma to service.  Thus, the Board finds that the Veteran's Hodgkin's lymphoma is not related to active service.

The Board notes the Veteran's assertion that he developed recurrent symptoms of Hodgkin's lymphoma that began in active service shortly after his return from his Mediterranean cruise and that he had the same symptoms when, or shortly after, he was diagnosed with Hodgkin's lymphoma.  The Board also notes the statements by his mother and sister reporting their observations of symptoms while the Veteran was home on leave.  The Board notes that they are competent to give evidence about observable symptoms such as sweating and weakness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent to diagnose a condition such as Hodgkin's lymphoma which requires medical training and diagnostic testing.  The objective evidence of record does not show that there were enlarged lymph nodes in service and a VA examiner indicated that the Veteran's symptom of sweating in service was attributable to a high fever.  

The Board also notes the Veteran's assertion that he developed Hodgkin's lymphoma as a result of regular exposure to aircraft fuel while serving as a captain of a helicopter unit or exposure to depleted uranium from munitions while serving aboard the USS Nassau off the coast of Bosnia and inland in Albania.  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his Hodgkin's lymphoma.  As discussed, the medical evidence shows that his disability did not have its onset in active service or within one year thereafter and is not related to such service.

Lastly, the Board notes the report submitted by the Veteran entitled, "Lymphoma Incidence in Italian Military Personnel Involved in Operations in Bosnia and in Kosovo."  While the report is undated, the report cites to references dating from 2000 to 2002.  The report concluded that data support the belief that there is a significant excess risk of Hodgkin's lymphoma in Italian peacekeepers who served in Bosnia and Kosovo.  The Board observes that medical treatises such as the one submitted by the Veteran can provide important support when combined with a medical professional's opinion if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, in this case, there is no favorable medical opinion that discusses this medical treatise.  Standing alone, the medical treatise submitted by the Veteran is too general to constitute a causal link that is more than speculative in nature.  The medical opinion of record is based on the current medical knowledge base regarding Hodgkin's lymphoma and its known risk factors and how those risk factors are not present in this case.  As indicated, the undated medical treatise relied on evidence that existed in 2002 and, as such, is less probative.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Moreover, while the Veteran indicated that he served in Albania, he indicated that he was only off the coast of Bosnia, which would exclude him from the cohort in the report who actually served in Bosnia.  Lastly, the Board observes that Hodgkin's lymphoma is not even recognized as a disability associated with exposure to ionizing radiation, including from uranium.  38 C.F.R. § 3.309(d) (2015).  

In conclusion, service connection for Hodgkin's lymphoma is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Hodgkin's lymphoma is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


